March 4, 2008 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 F Street, NE Washington, DC 20549 Re: PERRITT MICROCAP OPPORTUNITIES FUND, INC. (the “Company”) 033-16812 and 811-05308 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Company on behalf of its series, the Perritt MicroCap Opportunities Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from the forms of Prospectus and Statement of Additional Information contained in the most recent amendment to the Company’s Registration Statement (i.e. Post-Effective Amendment No. 23 to the Company’s Registration Statement on Form N-1A).Post-Effective Amendment No. 23 was filed electronically via EDGAR on February 28, 2008. If you have any questions or require further information, do not hesitate to contact the undersigned at (312) 669-1650. Sincerely yours, /s/ Robert Laatz Robert Laatz Vice President, Secretary and Chief Compliance Officer PERRITT MICROCAP OPPORTUNITIES FUND, INC. 300 S. Wacker Drive • Suite 2880 • Chicago, IL 60606 Tel 312-669-1650 • 800-331-8936 • Fax 312-669-1235 E-mail: PerrittCap@PerrittCap.com • Web Site: www.PerrittCap.com
